 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8                                           FRESNO DIVISION

 9   DEBBIE DAWN TUELL,               ) Case No.: 1:18-cv-01624-SAB
10                                    )
         Plaintiff,                   ) ORDER RE STIPULATION TO EXTEND
11                                    ) BRIEFING SCHEDULE
                 v.                   )
12                                    )
13   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
14       Defendant.                   )
                                      )
15                                    )
16
17            Pursuant to the stipulation of the parties and finding good cause, IT IS HEREBY

18   ORDERED that:

19            1.      Defendant shall file a responsive brief on or before September 6, 2019; and

20            2.      Plaintiff’s reply, if any, shall be filed on or before September 23, 2019.

21
     IT IS SO ORDERED.
22
23   Dated:        August 1, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28




                                                       -1-
